       Case 2:20-cr-00134-JAM Document 99 Filed 12/01/20 Page 1 of 3


1

2

3

4

5

6

7                            UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   UNITED STATES OF AMERICA,             No.    2:20-cr-00134-JAM
11              Plaintiff,
12         v.                              ORDER DENYING DEFENDANT’S APPEAL
                                           OF ORDER DENYING MOTION TO
13   TANG JUAN aka JUAN TANG,              MODIFY PRETRIAL RELEASE
                                           CONDITIONS
14              Defendant.
15

16        On November 10, 2020, Defendant filed an appeal for review

17   of Magistrate Judge Kendall J. Newman’s order denying her motion

18   to modify pretrial release conditions pursuant to 18 U.S.C.

19   § 3145(c).    See Appeal, ECF No. 91.       Defendant has been charged

20   with visa fraud and making false statements to the FBI in

21   violation of 18 U.S.C. §§ 1001 and 1546.         Indict., ECF No. 18.

22   On August 28, 2020, Magistrate Judge Newman ordered Defendant be

23   released to a third-party custodian upon the posting of a

24   $750,000 property bond secured by equity in the third party

25   custodian’s primary residence and other conditions, including:

26   electronic home monitoring, travel restrictions, a 24-hour

27   curfew, and telephonic and video contact with Chinese officials

28   only in the presence of defense counsel.         See Min., ECF No. 37.
       Case 2:20-cr-00134-JAM Document 99 Filed 12/01/20 Page 2 of 3


1         On October 23, 2020, Defendant filed a motion to modify the

2    conditions of her release. This motion was denied by Magistrate

3    Judge Newman.    See ECF Nos. 72, 87.      Defendant claimed that

4    heightened tensions between the United States and China and

5    alleged threats in the public media have created personal safety

6    concerns for the third-party custodian, his family, and herself.

7    See generally Mot., ECF No. 72; see also Appeal.          Defendant

8    requested that she be allowed to move from the third-party

9    custodian’s home into a nearby apartment and that all other

10   conditions of release remain in effect.        Id.   However, Magistrate

11   Judge Newman found that allowing Defendant to move into her own

12   apartment would not realistically alleviate the stated safety

13   concerns.   See generally Tr., ECF No. 90.        Defendant filed this

14   appeal upon the denial of her motion.

15        This Court has conducted a de novo review, including

16   consideration of Defendant and the Government’s briefing on the

17   appeal, relevant legal authority, and the transcript of the

18   hearing on Defendant’s motion. This Court agrees with Magistrate

19   Judge Newman’s decision and DENIES Defendant’s appeal.            The Court

20   finds that allowing Defendant merely to live apart from the
21   third-party custodian, while continuing all other terms of her

22   custodial supervision, is unlikely to reduce the threatening

23   online behavior directed toward the third-party custodian.            The

24   third-party custodian would remain in that role and would

25   continue to act as Defendant’s surety.        As Magistrate Judge

26   Newman so eloquently stated: “threats against [the third-party
27   custodian] because he’s willing to be a third-party custodian, as

28   long as he’s still the custodian, I don’t see how that threat is
       Case 2:20-cr-00134-JAM Document 99 Filed 12/01/20 Page 3 of 3


1    gone.”   Tr. at 11:4–7.    Moreover, Defendant was assigned a third-

2    party custodian to ensure that she be supervised at all times.

3    See Tr. at 19:21–25; 20:1–5.      Moving her to a separate apartment

4    would undermine this condition and potentially make the

5    conditions of her release untenable.

6         Accordingly, Defendant’s Appeal of Order Denying Motion to

7    Modify Pretrial Release Conditions is DENIED.

8

9         IT IS SO ORDERED.

10   Dated: November 30, 2020

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
